          Case 1:18-cv-10364-LGS Document 310 Filed 10/15/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

 -----------------------------------------------------------------   X
                                                                     :
 ALLIANZ GLOBAL INVESTORS GMBH, et al.,                              :
                                                                     :   Case No. 1:18-cv-10364
                                    Plaintiffs,                      :
                                                                     :
         v.                                                          :
                                                                     :
 BANK OF AMERICA CORPORATION, et al.,
                                                                     :
                                     Defendants.                     :
 -----------------------------------------------------------------   X




                               NOTICE OF VOLUNTARY DISMISSAL
                                PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)

        Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs

BlueCrest Mercantile Master Fund Limited, BlueCrest Equity Strategies Master Fund Limited,

BlueCrest Special Situations Master Fund Limited, and their counsel, hereby voluntarily dismiss

without prejudice all claims they have brought against all Defendants in this action.

        This Notice of Voluntarily Dismissal is limited only to dismissing Plaintiffs BlueCrest

Mercantile Master Fund Limited, BlueCrest Equity Strategies Master Fund Limited, and BlueCrest

Special Situations Master Fund Limited from this action.

        All Plaintiffs, except for BlueCrest Mercantile Master Fund Limited, BlueCrest Equity

Strategies Master Fund Limited, and BlueCrest Special Situations Master Fund Limited maintain

and continue to prosecute their claims in this action.
      Case 1:18-cv-10364-LGS Document 310 Filed 10/15/19 Page 2 of 2



                                  Respectfully submitted,

Dated: New York, New York
       October 15, 2019           QUINN EMANUEL URQUHART &
                                  SULLIVAN, LLP

                                  By:
                                  /s/ Daniel L. Brockett
                                      Daniel L. Brockett
                                      51 Madison Avenue, 22nd Floor
                                      New York, New York 10010
                                      Telephone: (212) 849-7000
                                      Fax: (212) 849-7100
                                      danbrockett@quinnemanuel.com

                                         Anthony Alden (pro hac vice)
                                         Jeremy D. Andersen (pro hac vice)
                                         Chris R. Barker (pro hac vice)
                                         Matt Hosen (pro hac vice)
                                         865 South Figueroa Street, 10th Floor
                                         Los Angeles, California 90017
                                         Telephone: (213) 443-3000
                                         Fax: (213) 443-3100
                                         anthonyalden@quinnemanuel.com
                                         jeremyandersen@quinnemanuel.com
                                         chrisbarker@quinnemanuel.com
                                         matthosen@quinnemanuel.com

                                         Counsel for Plaintiffs




                                     2
